Citation Nr: 1427888	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel








INTRODUCTION

The Veteran had active military service from December 1971 to February 1974.  The Appellant is the Veteran's surviving spouse. 

This matter returns to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO, in San Juan, the Commonwealth of Puerto Rico, that declined to reopen the Appellant's previous claim of entitlement to service connection for the cause of the Veteran's death.  

The Board issued a February 2011 decision that affirmed the RO's denial of reopening of the claim of service connection for the cause of the Veteran's death.  The Appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2012, the Court reversed the February 2011 decision and reopened the underlying claim.  The Court remanded the claim on the merits for the Board to adjudicate.  

As will be discussed below, the Board considers the record developed adequately to permit a decision on the merits.  VA's past practice has generally been to return a claim to the RO for an initial merits determination where reopening has been granted on appeal except in certain circumstances.  See, e.g., Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  This practice required the Board either to obtain a waiver of RO consideration or to determine that the Appellant would not be prejudiced by the Board's issuance of a merits decision.  Id.; see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  The grounds for that practice have been revised to allow the Board to address the merits of service connection following reopening in the first instance without remand.  38 C.F.R. § 20.903 (2013); see also 76 Fed. Reg. 17,548 (Mar. 30, 2011) (promulgating a final rule striking the requirement that the Board notify Appellants and their representatives of its intent to consider a law not considered by the RO where consideration could result in denial of an appeal).  After this case was returned from the Court to the Board, the Board notified the Appellant of her right to submit additional evidence in support of her appeal.  She responded in September 2013 that she had no additional evidence and requested that the Board proceed to adjudicate the appeal.  Thus, the Board concludes that this matter is ripe for an appellate decision.  

At the time of the February 2011 Board decision, the Appellant had a State Service Organization representative.  She indicated in September 2013 that she wished to proceed unrepresented before the Board.  


FINDINGS OF FACT

1.  The Veteran died of respiratory failure due to bronchopneumonia on December [redacted], 1989.

2.  During his lifetime, the Veteran was in receipt of service connection for undifferentiated schizophrenia, rated as 100 percent disabling.

3.  There is no lay or medical evidence that the Veteran's bronchopneumonia was incurred or aggravated by any event, injury, or disease during active duty service.  

4.  The Veteran's service-connected schizophrenia did not cause or aggravate the bronchopneumonia that caused his death, nor did the schizophrenia cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.312, 3.326 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Prior to initial adjudication of the Appellant's claim, an August 2008 letter fully satisfied the duty to notify provisions as to the general requirements of notice for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although this letter did not specifically mention for what disability service connection had been awarded during the Veteran's lifetime, the Appellant's numerous statements in the course of this appeal [her third attempt at obtaining the benefit sought] reveal that she was aware that the Veteran's only service-connected disability was schizophrenia.  This notice error was, therefore, harmless.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Appellant have been obtained, to the extent possible.  The Appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Appellant was not provided a VA medical opinion regarding this claim, but was provided one in May 2000 in conjunction with a prior claim for the same benefit.  The May 2000 medical review was thorough, considered the Veteran's history, his cause of death and provided an opinion supported by rationale tailored to the facts of this case.  This opinion is adequate for adjudication purposes.

No autopsy was performed at the time of the Veteran's death.  VA's duty to assist in cause of death claims requires the Board to consider whether an autopsy should be provided.  Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  As will be discussed below, the crux of this case centers on whether the Veteran had contracted the human immunodeficiency virus (HIV).  The Board finds below that the preponderance of the evidence demonstrates that the Veteran did not have an HIV infection at the time of his death, although the Veteran was not specifically tested for such a virus during his life or by autopsy.  The proffered evidence in favor of an HIV infection is either incompetent or based on speculation.  Given that the Veteran died nearly 25 years ago and the lack of probative evidence of a HIV infection, the Board concludes that VA is not obligated to provide an autopsy in this case.  Id.  

II. Service Connection for the Cause of the Veteran's Death

The Veteran died in December 1989, and shortly thereafter the Appellant requested that VA benefits be awarded to her because she believed that her husband's death was caused by or the result of his service-connected disability and the medications he took for the treatment thereof.  She averred that, although the Veteran's death certificate showed that he died as a result of bronchial pneumonia, his death was a result of the legal and illegal medications he took for his service-connected schizophrenia.  


When a veteran dies of a service-connected disability, the surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The cause of a veteran's death may be either directly incurred or aggravated by military service or considered as due to a service-connected disability.  Id.  

The Certificate of Death states that the Veteran died of respiratory failure due to bronchopneumonia on December [redacted], 1989.  Although an autopsy was not performed, the Institute of Forensic Sciences, Commonwealth of Puerto Rico, determined that the Veteran died a "natural death".  See Letter to J.B.C.R. (District Attorney) from the Instituto de Ciencias Forenses (Institute of Forensic Sciences), December [redacted], 1989.  The forensic pathologist who made this determination further ruled that the Veteran died as a result of bronchopneumonia that caused respiratory failure.

The Appellant does not contend that the bronchopneumonia was incurred in or aggravated by an event, injury, or disease during the Veteran's military service.  The Veteran's service, VA, and private treatment records do not reveal any medical evidence that the bronchopneumonia may have been associated with some incident of service.  As a result, service connection is not warranted for the cause of the Veteran's death as a direct result of service.  38 C.F.R. §§ 3.303, 3.312; see also Shedden v. Principi, 381 F.3d 1164, 1167 (Fed. Cir. 2004).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  At the time of the Veteran's death, he was in receipt of a 100 percent disability rating for schizophrenia.  For treatment of his condition, the Veteran was prescribed vitamins, chloral hydrate, Trilafon, and Sinequan.  He was not prescribed intravenous or illegal drugs.  

The Appellant asserts that the various anti-schizophrenia prescriptions did not provide any relief to the Veteran and that he took illegal drugs to ameliorate his condition.  She claimed that her husband's mental condition was such that he had become "immune" to prescription drugs and that he used illegal drugs to treat his psychiatric disability.  As a result of his illegal drug usage, the Appellant contends that the Veteran contracted an HIV infection and later developed acquired immune deficiency syndrome (AIDS), which led to his development of bronchopneumonia and ultimately his death.

The Appellant submitted several January 1995 statements from lay persons in conjunction with her original appeal to the effect that they had used various illicit drugs with the Veteran and observed him taking those drugs.  Such personal observations are competent and there is no specific reason to find them not credible.  Buchanan v. Nicholson, 492 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board considers this proof adequate to establish illicit drug use.  These lay statements do not indicate that the Veteran had a HIV infection or AIDS.  

At a March 1991 RO hearing, the Appellant testified that the Veteran also had a habit of running to relieve some of his psychiatric symptoms of anxiety.  March 1991 RO Tr. at 5-6.  The Appellant reported that the Veteran would run between 2:00 A.M. and 4:00 A.M., which she contends resulted in an infection and, ultimately, his death.  Id. at 17.  The essence of this contention was that it was very cold in the mornings.  Id. at 7.  She also testified that she had taken the Veteran to the doctor and gotten X-rays approximately one year prior to his death, which showed "something" in his lungs.  Id. at 8.  The Appellant did not provide testimony regarding whether the Veteran had HIV or AIDS at that time.  When AIDS was mentioned by her representative, she indicated that the Veteran had been using drugs, not that he had or had been diagnosed with AIDS.  Id. at 11.

The Board finds that the Appellant's March 1991 testimony is of minimal probative value.  Her testimony about X-rays may refer to either an April 1988 private medical record or an October 1988 VA X-ray study.  

In April 1988, the Veteran was seen with a complaint of fever, shortness of breath and respiratory difficulty.  A history of intravenous drug abuse was indicated.  There was reticulonodular infiltrate in both pulmonary fields.  There were decreased breath sounds bilaterally, and rhonchus with occasional wheezes.  Pneumonia: rule-out bilateral pneumonia due to pneumocystis carinii was indicated.  The record is obviously incomplete as it states that the Veteran had been referred for additional evaluation by an internist and that an X-ray report was attached.  Neither the referral nor the X-ray report is of record.  A "rule out" entry is a differential diagnostic tool and not an affirmative diagnosis.  The Board is not able, from this report, to determine if pneumocystis carinii was ruled out.  

The portion of the October 1988 VA treatment record containing the interpretation of the X-ray is difficult to read but appears to report the following:

"Chest: normal cardiac silhouette. Diffuse fibro-nodular [illegible] in both lung fields suggesting non-cardiac pulmonary edema, pneumocystis carinii (AIDS), Viral [sic] pneumonia, [illegible] [illegible], correlate [with] clinical findings"

The use of the words "suggesting" and "correlate" in the interpretation of the X-ray study indicates that the interpretation was a differential diagnosis.  A differential diagnosis is not a confirmed diagnosis; instead, it is an analytical tool used in medicine.  Differential analysis requires listing all possible causes then eliminating all but one.  McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995).  The X-ray reading of diffuse fibro-nodular findings in both lungs "suggesting" a list of four different diagnoses, and concluding with a direction to weed through the diagnoses with additional clinical evidence, is consistent with the differential diagnosis process.  Thus, pneumocystis carinii (AIDS) was not present because it was considered; pneumocystis carinii would have been present if it was the diagnosis left at the end of the differential process.  The Appellant's report of findings in the Veteran's lungs is competent and credible within the context of a differential diagnosis, but it is ultimately of little probative value because the full analytic process was not completed.  Indeed, the medical evidence does not reveal whether any clinical correlation was ever conducted.

Second, the Appellant's March 1991 testimony is speculative in other important regards.  The Appellant is competent to report that the Veteran had a habit of running at very early hours of the morning and that it was cold in the mornings.  She is not competent to report that he contracted an infection from that running.  Infections, by their nature, involve viruses and bacteria which are not observable to the eye.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant's testimony regarding infection is, therefore, speculative.  

The Appellant testified at a second RO hearing in December 1994.  The Appellant denied remembering the Veteran ever undergoing a test for HIV.  December 1994 RO Tr. at 13.  She testified that, during his lifetime, the Veteran used a lot of medications prescribed by the VA and other, illegal medications.  Id. at 4.  The Appellant did not know what other drugs the Veteran used.  Id.  The Veteran told her he used illegal drugs because the prescribed medications were inadequate.  Id. at 5.  He told her that he used to inject himself.  Id.  She had seen the marks on his legs and calluses on his arms.  He was at his mother's house prior to his death, and he was in a very depressed state.  Id. at 7.  He was thin and very deteriorated.  He had lost 40-50 pounds in the last months prior to his death.  Id.  He was not eating but he was using drugs prior to the end.  Id.  He had the classic symptoms of a person with AIDS or the HIV virus.  Id. at 8.  She thought that if her husband had not had the nervous condition, he would not have used drugs and he would not have died.  Id.  He had the type of pneumonia associated with people who took drugs and were infected with HIV.  She believed he had AIDS because the funeral home was notified by the M.C. about it, which she claims the funeral director told her.  Id. at 16.  Further, the Appellant contends that the Veteran used to job in very cold weather and was sweaty when he returned.  The Appellant contends that this habit could have caused the Veteran to develop a pulmonary condition.

The Board finds that the December 1994 testimony is also of little probative value.  The Appellant offered no competent basis for her assertion that the Veteran had "classic symptoms" of AIDS or the HIV virus, or that the Veteran had pneumonia associated with both drug use and an HIV infection.  Her report that a person at the funeral home told her the hospital said that the Veteran had AIDS is hearsay of hearsay, which is not considered to be competent evidence.  Further, the hearsay hospital report of AIDS is inconsistent with the Appellant's testimony that she did not remember the Veteran undergoing HIV testing and with the hospital records from the December 1989 admission which do not mention HIV or AIDS.  Given the severity of AIDS and the need to record accurately the cause of death, there is no reason the hospital or the investigative service would have omitted such an important detail from a death certificate or death investigation report.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in treatment records as evidence contradictory to a lay witness's assertions if the treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board finds the Appellant's testimony is not credible on this point.  

The Appellant's testimony was competent regarding where the Veteran lived, what the Veteran told her, that he was thin, and that he had lost a significant amount of weight in the months before his death.  Notably however, the Veteran weighed 160 pounds at a November 1988 VA psychiatric examination and 165 pounds at the time of his death in December 1989.  This indicates that the Veteran's weight was stable during the last year of his life.  This is significant because the Appellant is attempting to prove that the Veteran had AIDS by lay observable symptoms.  

During the December 1994 hearing, the Appellant's former representative mentioned the names of other veterans who also died from AIDS who were friends of the Veteran and used the same needles.  Id. at 19.  The representative indicated that he knew these things because he was from the same area.  Id.  The representative was not, however, providing sworn testimony nor did he offer a competent basis for how he could know that the causes of death for these other veterans or that the Veteran shared needles with them.  The Board finds these comments to be of no probative value.  

In light of the foregoing, the Board finds that the lay evidence regarding whether the Veteran had an HIV infection or AIDS is a combination of incompetent, incredible, or speculative comments.  The Board affords the lay evidence little probative value.  

The medical evidence leading up to the Veteran's death is sparse.  It largely consists of the April 1988 and October 1988 evaluations discussed above.  A private examiner in August 1989 indicated that the Veteran had developed bizarre behavior and was disheveled with poor hygiene.  As discussed, the Veteran died in December 1989 and there are no references to HIV or AIDS in the terminal care notes, the death certificate, or the death investigation report.  

In March 1996, Dr. J. furnished a medical opinion.  Based on the VA treatment records and the Appellant's testimony, the Veteran had no history of suffering from any physical condition or drug dependence.  The Veteran died in December 1989.  According to the certificate, Dr. J. indicated that the Veteran's death was due to bronchopneumonia (AIDS).  The Appellant stated that the Veteran told her that he started using intravenous heroin around 1985 because he was always feeling extremely anxious, was an insomniac, was quite pessimistic, and very restless 
(auto-medication).  In this doctor's opinion, the Veteran's drug abuse was directly related and due to his service-connected schizophrenia, and for this reason without any doubt, the cause of his death was due to his drug abuse.  From review of the Veteran's records, there was no mention that he was abused drugs prior to being inducted into the military.  The Appellant later indicated that Dr. J. had furnished this opinion after review of the claims folder and was not a treating physician. 

The Board considers Dr. J.'s opinion to be speculative.  Although based on a review of the claims folder, the doctor attributed the Veteran's death by bronchopneumonia to AIDS, which he indicated parenthetically.  This parenthetical assumes without explanation that the Veteran had not only HIV, but AIDS, and that the bronchopneumonia was a result of the AIDS.  The doctor provided no basis for his conclusion that the Veteran had an HIV infection or had AIDS.  There was no diagnosis of AIDS or an HIV infection during the course of the Veteran's lifetime or in post-mortem records.  Therefore, although Dr. J. was unequivocal in his conclusion that drug abuse was due to schizophrenia and drug abuse caused the Veteran's death, the opinion lacks any medical substantiation for its conclusion.  Accordingly, the Board must assign it little probative value.  

The Appellant proffered a private medical opinion written by a Dr. R. A. C.R., dated in June 2008.  Dr. R. noted that the Veteran had been treated by VA and private personnel for his psychiatric disorder but that the Veteran had not responded well to the treatment.  Dr. R. reported various symptoms that the Veteran was suffering there from prior to his death, including rapid weight loss of fifty pounds in one month.  Dr. R. then discussed the possibility that the Veteran may have been suffering from a condition that is normally experienced by immune-compromised patients, especially those who are HIV+.  Yet, Dr. R. also noted that, once again, a diagnosis of HIV+ was never given in the medical records.  Finally, Dr. R. opined that the Veteran died of HIV complications, that his use of illegal drugs was to combat the symptoms and manifestations produced by the service-connected psychiatric disorder, and that she believed that the Veteran's death should be service-connected.

The Board finds Dr. R.'s opinion to be speculative.  As discussed above, the 50 pound weight loss is based on the Appellant's report and the Board questions its veracity.  Moreover, the October 1988 X-ray interpretation listed several possible diagnoses for the Veteran's difficulty breathing.  Dr. R. offers no basis in medical principles or the reliable evidence of record as to why the AIDS diagnosis should be preferred over the three other possible diagnoses.  This leap of logic undermines this opinion fatally.  

A medical expert opinion was furnished at the Board's request in May 2000.  The examiner reviewed the two volumes of records that comprised the claims folder.  The examiner also considered the theories propounded by the Appellant with regard to the alleged connection between the Veteran's schizophrenia and his death from bronchopneumonia.  The examiner indicated he was able to render an opinion within a reasonable degree of medical certainty.  The record indicated that the Veteran suffered from chronic schizophrenia since at least the late 1970's.  He was treated with a variety of medications during his life, but it appeared that either he was not compliant with his medications, or they were only partially effective in controlling his psychotic symptoms.  The record regarding his use or abuse of drugs was inconsistent and contradictory.  The Veteran denied such use several times and the Appellant was unable to confirm drug use.  A report of an examination conducted in October 1988, diagnosed the Veteran with bronchopneumonia and noted "legs-venipuncture marks."  It was also noted that in an acute medical event in the emergency room just prior to his death, Narcan (an opiate agonist) was administered without any documented response.  The record stated that he had a history of drug addiction.  The terminal event occurred in December 1989 when the Veteran was brought to the Emergency Room in acute respiratory distress.  He expired within 2-hours despite substantial efforts to revive him.  A toxic screen for alcohol and drugs was negative.  The cause of death was listed as broncho-pneumonia.  The examiner was able to find absolutely no documentation of a known or suspected diagnosis of AIDS in any of the medical records.  Although there was no documentation that the Veteran had AIDS, it was known that the use of "dirty" needles by intravenous drug abusers was a risk factor for HIV.  There was evidence that the Veteran might have been an intravenous drug abuser at times in his life.  In response to the question, "Was it as likely as not that his use of illegal drugs, specifically intravenous drug abuse, was due to schizophrenia?", the examiner responded, "No.  While it was true that a significant number of people with major mental illness may also abuse drugs, there is no clear nexus between the two conditions."

The Board finds that this opinion is entitled to great probative weight.  The May 2000 opinion did not attempt to diagnose the Veteran with HIV or AIDS because it could not be supported by the contemporaneous medical evidence.  Given that the diagnosis is due to an infection beyond lay observation, the Board considers the reliance on medical evidence to be an appropriate standard in determining whether such an infection occurred.  

In sum, the Board finds that the competent, nonspeculative medical evidence preponderates against a finding that the Veteran had HIV or AIDS leading to his terminal infection.  HIV and AIDS were and remain important health risks.  See, e.g., 52 Fed.Reg. 21,607 (June 8, 1987) (Notice of Proposed Rulemaking by the Public Health Service to classify HIV infection as a "dangerous contagious disease").  Given the ordinary course of business, the Board would expect the death certificate and the death investigation report to discuss such a major health risk if it had been suspected.  The Board takes the silence as to HIV and AIDS to mean that these disorders were not suspected at the time of the Veteran's death.  The only certain statements of HIV infection were incompetent lay statements or speculative medical statements which are not entitled to probative weight.  The pre-death medical evidence mentioning pneumocystis carinii only listed the disease as a possibility.  This is also inherently speculative and not a sufficient basis for an award of benefits.  Medical opinions equivocal in nature or expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the foregoing, the preponderance of the competent, nonspeculative evidence weighs against a finding of HIV infection or AIDS.  Without that infection, the Appellant's theory of entitlement fails.  The Board finds that the Veteran's service-connected schizophrenia was not a principal or contributory cause of death.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 C.F.R. § 3.312. 

The Board also notes that the medical records contain numerous references to the Veteran's report of being separated or divorced from the Appellant in the three years prior to his death.  The Appellant had also applied for and been awarded an apportionment of the Veteran's VA compensation benefits in 1986, which is only allowable if she lived separately from him.  This evidence raises the question of whether the Appellant qualifies as the surviving spouse of the Veteran for VA purposes.  See 38 C.F.R. §§ 3.50, 3.53 (2013).  The RO did not develop this issue and the Board need not reach it to resolve this appeal.

As such, the Board finds that the preponderance of the evidence is against the Appellant's claim for service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K.A. Kennerly
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


